EXHIBIT 10

CIGNA EXECUTIVE INCENTIVE PLAN
(Amended and Restated as of January 1, 2002)

ARTICLE 1
Statement of Purpose

The CIGNA Executive Incentive Plan is intended to provide annual incentive
bonuses to executive officers of the Company if annual performance goals are
achieved. The Plan is also intended to qualify as a performance based
compensation plan under Section 162(m) of the Internal Revenue Code.

ARTICLE 2
Definitions

The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires. The following terms, unless the context requires otherwise, are
defined as follows:

2.1  

“Award” means the incentive compensation determined by the Committee under
Section 4.4 of the Plan.


2.2  

“Board” means the CIGNA board of directors.


2.3  

“CIGNA” means CIGNA Corporation, a Delaware corporation, or any successor.


2.4  

“CIGNA LTIP” means the CIGNA Long-Term Incentive Plan, or any successor plan
under which grants of Common Stock or Restricted Stock are authorized.


2.5  

“Code” means the Internal Revenue Code of 1986, as amended.


2.6  

“Committee” means the People Resources Committee of the Board or any successor
committee with responsibility for compensation, or any subcommittee, as long as
the number of Committee members and their qualifications shall at all times be
sufficient to meet the requirements for “outside directors” under Section
162(m), as in effect from time to time.


2.7  

“Common Stock” means CIGNA common stock other than Restricted Stock.


2.8  

“Company” means CIGNA and/or its Subsidiaries.


1

--------------------------------------------------------------------------------


2.9  

“Deferred Compensation Plan” means the CIGNA Deferred Compensation Plan, a
similar or successor plan, or other arrangement for the deferral of compensation
specified by the Committee.


2.10  

“Disability” means permanent and total disability as defined in Code Section
22(e)(3).


2.11  

“Employer” means the Company that employs a Participant during a Performance
Period.


2.12  

“Executive Officer” means any Company employee who is an “executive officer” as
defined in Rule 3b-7 promulgated under the Exchange Act.


2.13  

“Exchange Act” means the Securities Exchange Act of 1934.


2.14  

“Participant” means an employee described in Article 3 of the Plan.


2.15  

“Performance Period” means the period for which an Award may be made. Unless
otherwise specified by the Committee, the Performance Period shall be a calendar
year.


2.16  

“Plan” means the CIGNA Executive Incentive Plan, as it may be amended from time
to time. This Plan is deemed to be a Qualifying Incentive Plan under Section 9.1
of the CIGNA LTIP.


2.17  

“Restricted Stock” means CIGNA common stock that is subject to restrictions on
sale, transfer, or other alienation for a period specified by the Committee.


2.18  

“Retirement” means a Termination of Employment, after appropriate notice to the
Company, (a) on or after age 65 with eligibility for immediate annuity benefits
under a qualified pension or retirement plan of the Company, or (b) upon such
terms and conditions approved by the Committee, or officers of the Company
designated by the Board or the Committee.


2.19  

“SEC” means the Securities and Exchange Commission.


2.20  

“Section 162(m)” means Code Section 162(m) and regulations promulgated
thereunder by the Secretary of the Treasury.


2.21  

“Subsidiary” means any corporation of which more than 50% of the total combined
voting power of all classes of stock entitled to vote, or other equity interest,
is directly or indirectly owned by CIGNA; or a partnership, joint venture or
other unincorporated entity of which more than a 50% interest in the capital,
equity or profits is directly or indirectly owned by CIGNA; provided that such
corporation, partnership, joint venture or other unincorporated entity is
included in the Company’s consolidated financial statements under generally
accepted accounting principles.


2

--------------------------------------------------------------------------------


2.22  

“Termination of Employment” means (a) the termination of the Participant’s
active employment relationship with the Company, unless otherwise expressly
provided by the Committee, or (b) the occurrence of a transaction by which the
Participant’s employing Company ceases to be a Subsidiary.


ARTICLE 3
Participation

        Any Executive Officer designated by the Committee shall be a Participant
in the Plan and shall continue to be a Participant until any Award he may
receive has been paid or forfeited under the terms of the Plan.

ARTICLE 4
Incentive Awards

4.1 Objective Performance Goals. The Committee shall establish written,
objective performance goals for a Performance Period not later than 90 days
after the beginning of the Performance Period (but not after more than 25% of
the Performance Period has elapsed), or by some other date required or permitted
under Section 162(m). The objective performance goals shall be stated as
specific amounts of, or specific changes in, one or more of the financial
measures described in Section 4.2 of the Plan. The objective performance goals
need not be the same for different Performance Periods and for any Performance
Period may be stated: (a) as goals for CIGNA, for one or more of its
subsidiaries, divisions, business units, lines of business, or for any
combination of the foregoing; (b) on an absolute basis or relative to the
performance of other companies or of a specified index or indices, or be based
on any combination of the foregoing; and (c) separately for one or more of the
Participants, collectively for the entire group of Participants, or in any
combination of the two.

4.2 Financial Measures. The Committee shall use any one or more of the following
financial measures to establish objective performance goals under Section 4.1 of
the Plan: revenues, earnings, earnings per share, shareholders’ equity, return
on equity, assets, return on assets, capital, return on capital, book value,
economic value added, operating margins, cash flow, shareholder return,
expenses, expense ratios, or market share. The Committee may specify any
reasonable definition of the financial measures it uses. Such definitions may
provide for reasonable adjustments and may include or exclude items, including
but not limited to: realized investment gains and losses; extraordinary, unusual
or non-recurring items; effects of accounting changes, currency fluctuations,
acquisitions, divestitures, reserve strengthening, or financing activities;
expenses for restructuring or productivity initiatives; and other non-operating
items.

4.3 Performance Evaluation. Within a reasonable time after the close of a
Performance Period, the Committee shall determine whether the objective
performance goals established for that Performance Period have been met. If the
objective performance goals and any other

3

--------------------------------------------------------------------------------

material terms established by the Committee have been met, the Committee shall
so certify in writing.

4.4 Award. If the Committee has made the written certification under Section 4.3
for a Performance Period, each Participant to whom the certification applies
shall be eligible for an Award for that Performance Period. The Award for each
such Participant shall consist of (a) cash in the amount of $3 million and (b)
in lieu of additional cash, 75,000 shares of Common Stock and/or Restricted
Stock to be paid under Article 9 of the CIGNA LTIP. For any Performance Period,
however, the Committee shall have the sole and absolute discretion to reduce the
amount of, or eliminate entirely, the Award to one or more of the Participants.
Payment of all or part of an Award in Common Stock or Restricted Stock shall be
made under and subject to the terms and conditions of the CIGNA LTIP and the
applicable grant. In the event of a stock dividend, stock split, or other
subdivision or combination of the Common Stock, the number of shares of Common
Stock and/or Restricted Stock that a Participant may receive as an Award under
the Plan will be adjusted accordingly. If the outstanding shares of Common Stock
and/or Restricted Stock are changed or converted into, exchanged or exchangeable
for, a different number or kind of shares or other securities of CIGNA or of
another corporation, by reason of a reorganization, merger, consolidation,
reclassification or combination, the Committee shall make an appropriate
adjustment in the number and/or kind of shares that may be awarded under this
Plan.

4.5  

Payment of the Award.


(a)  

When the Committee makes its determination under Section 4.4, it shall also
determine in its sole discretion whether a payment of an Award in the form of
cash or Common Stock shall be made immediately or deferred until a later date or
the occurrence of a particular event. An Award in the form of Restricted Stock
shall be deemed granted by the Committee on the date of the Award.


(b)  

If the Committee determines that payment of an Award is to be made immediately,
then as soon as practicable after the Committee’s determination under Section
4.4, but subject to Section 4.6(a), the Employer shall pay the cash Award to the
Participant and/or CIGNA Corporation shall issue and deposit the Common Stock
and/or Restricted Stock into the stock account maintained for the Participant
under the CIGNA LTIP.


(c)  

If the Committee defers payment of a cash Award, then, on the date or after the
event specified by the Committee, the Employer shall make the cash Payment,
together with any interest or hypothetical investment return as may be specified
by the Committee in its deferral determination. If the Committee defers payment
of a Common Stock Award, the deferral shall be treated as a deferral of Common
Stock under the terms of the Deferred Compensation Plan.


(d)  

The Participant may voluntarily defer receipt of an Award in the form of cash or
Common Stock under the terms of the Deferred Compensation Plan. Any interest
rate or


4

--------------------------------------------------------------------------------


 

hypothetical investment return credited on a voluntarily deferred Award shall be
one that will produce a rate of return not considered to be an impermissible
increase in compensation under Section 162(m).


(e)  

Deferred Awards will not be funded but will be a general obligation of the
Employer and will be payable out of that Employer’s general assets.


(f)  

The Employer shall have the right to deduct from any cash Award any applicable
Federal, state and local income and employment taxes and any other amounts that
the Company is required to deduct. Deductions from an Award in the form of
Common Stock and/or Restricted Stock shall be governed by Section 15.6 of the
CIGNA LTIP and the terms of the Award.


4.6  

Eligibility for Payments.


(a)  

Except as otherwise provided in this Section 4.6:


(1)

A Participant shall be eligible to receive an Award for a Performance Period
only if the Participant is employed by the Company continuously from the
beginning of the Performance Period to the date of the Committee’s determination
under Section 4.4; and


(2)

A Participant shall be eligible to receive payment of an Award deferred by the
Committee only if the Participant is also employed by the Company continuously
from the date of the Committee’s determination under Section 4.4 to the date or
event specified by the Committee.


(b)  

Under paragraph 4.6(a), a leave of absence that lasts less than three months and
that is approved in accordance with applicable Company policies is not a break
in continuous employment. In the case of a leave of absence of three months or
longer, (1) the Committee shall determine whether the leave of absence
constitutes a break in continuous employment and (2) if a Participant is on a
leave of absence on the date that an Award or payment of the Award is to be
made, the Committee may require that the Participant return to active employment
with the Company at the end of the leave of absence as a condition of receiving
the Award or payment. Any determination as to a Participant’s eligibility for an
Award or payment under this Section 4.6(b) may be deferred for a reasonable
period after such return.


(c)  

If a Participant’s Termination of Employment occurs after the end of a
Performance Period but before the Committee makes an Award, and the Termination
of Employment is on account of Retirement, death or Disability, the Committee
shall determine whether to make an Award to or on behalf of the Participant.


5

--------------------------------------------------------------------------------


(d)  

If a Participant’s Termination of Employment occurs after the Committee makes a
deferred Award under paragraph 4.5(a) but before the Award payment is made:


(1)

The Award payment shall be made as if the Participant had remained continuously
employed until the date of payment if the Termination of Employment is on
account of Disability;


(2)

The Award payment shall be made as soon as practicable (and the payee shall be
determined under the provisions of the Deferred Compensation Plan applicable to
distributions upon the death of a participant), if the Termination of Employment
is on account of death; and


(3)

The Committee shall determine whether an Award payment shall be made to the
Participant or forfeited if the Termination of Employment is on account of
Retirement.


(e)  

Notwithstanding any other provision of the Plan, if a Participant’s Termination
of Employment occurs after he receives an Award in the form of Restricted Stock,
the terms of the stock grant and the CIGNA LTIP shall be applicable.


ARTICLE 5
Administration

5.1 General Administration. The Plan is to be administered by the Committee,
subject to such requirements for review and approval by the Board as the Board
may establish. Subject to the terms and conditions of the Plan, the Committee is
authorized and empowered in its sole discretion to select Participants and to
make Awards in such amounts and upon such terms and conditions as it shall
determine.

5.2 Administrative Rules. The Committee shall have full power and authority to
adopt, amend and rescind administrative guidelines, rules and regulations
pertaining to this Plan and to interpret the Plan and rule on any questions
respecting any of its provisions, terms and conditions.

5.3 Committee Members Not Eligible. No member of the Committee shall be eligible
to participate in this Plan.

5.4 Decisions Binding. All decisions of the Committee concerning this Plan shall
be binding on CIGNA and its Subsidiaries and their respective boards of
directors, and on all Participants and other persons claiming rights under the
Plan.

5.5 Section 162(m); Shareholder Approval. Awards under this Plan are intended to
satisfy the applicable requirements for the performance-based compensation
exception under Section 162(m). It is intended that the Plan be administered,
interpreted and construed so that Award

6

--------------------------------------------------------------------------------

payments remain tax deductible to the Company. Any Awards under this Plan shall
be contingent upon shareholder approval of the Plan in accordance with Section
162(m) and applicable Treasury regulations. Unless and until such shareholder
approval is obtained, no Award shall be made under this Plan.

ARTICLE 6
Amendments; Termination

The Plan may be amended or terminated by the Board or Committee. All amendments
to this Plan, including an amendment to terminate the Plan, shall be in writing.
An amendment shall not be effective without the prior approval of the
shareholders of CIGNA Corporation if such approval is necessary to continue to
qualify Awards as performance based compensation under Section 162(m), or
otherwise under Internal Revenue Service or SEC regulations, the rules of the
New York Stock Exchange or any other applicable law or regulations. Unless
otherwise expressly provided by the Board or Committee, no amendment to this
Plan shall apply to Awards made before the effective date of the amendment. A
Participant’s rights with respect to any Awards made to him may not be abridged
by any amendment, modification or termination of the Plan without his individual
consent.

ARTICLE 7
Other Provisions

7.1 Duration of the Plan. The Plan shall remain in effect until all Awards made
under this Plan have been paid or forfeited under the terms of this Plan, and
all Performance Periods related to Awards made under the Plan have expired.

7.2 Awards Not Assignable. No Award, or any right thereto, shall be assignable
or transferable by a Participant except by will or by the laws of descent and
distribution. Any other attempted assignment or alienation shall be void and of
no force or effect.

7.3 Participant’s Rights. The right of any Participant to receive any Award
payments under the provisions of the Plan shall be an unsecured claim against
the general assets of the Employer. The Plan shall not create, nor be construed
in any manner as having created, any right by a Participant to any Award for a
Performance Period because of a Participant’s Participation in the Plan for any
prior Performance Period, or because the Committee has made a written
certification under Section 4.3 of the Plan for the Performance Period.

7.4 Termination of Employment. CIGNA and each Subsidiary retain the right to
terminate the employment of any employee at any time for any reason or no
reason, and an Award is not, and shall not be construed in any manner to be, a
waiver of such right.

7.5 Successors. Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of CIGNA’s business or
assets, shall assume CIGNA’s liabilities under this Plan and perform any duties
and responsibilities in the same

7

--------------------------------------------------------------------------------

manner and to the same extent that CIGNA would be required to perform if no such
succession had taken place.





8

--------------------------------------------------------------------------------